Mr. Chief Justice Scholfield delivered the opinion of the Court: It is provided by section 2, clause 10, of chapter 120, of the Revised Statutes of 1874, entitled “Revenue, ” that “all property which may be used exclusively by societies for agricultural, horticultural, mechanical and philosophical purposes, and not for pecuniary profit, shall be exempt from taxation;” and the only question that need be considered arising upon this record is, whether the determination of the board of supervisors that appellant’s property is not exempt from taxation, is conclusive upon it in this proceeding. The board of supervisors are authorized, by section 97 of the Revenue act, ut supra, to hear and determine the application of any person who is assessed on property claimed to be exempt from taxation. An appeal from the decision of the board is authorized, to the Auditor of Public Accounts, who is required to then bring the matter before this court; but it is expressly provided at the end of the section, that “the collection of the tax shall not be delayed thereby, but in case the property is decided to be exempt, the tax shall be abated or refunded.” It is therefore clear that the decision is not intended to otherwise affect the proceeding to collect the tax. It is but a mode of bringing such cases before this tribunal, and it is the only judicial tribunal whose action is contemplated in the proceeding. Of course, if prior to the application to obtain judgment in the county court the question had been brought before this court, and this court had passed upon it, its judgment would be conclusive upon the county court, — the question would be res judicata; but to hold that the mere determination of the board of supervisors is, of itself, final, in any case, is to totally disregard the language of the section. Even the judgment of the county court, in applications like the present, is, by the first clause of section 224 of the same act, made only prima facie evidence that the real estate is subject to taxation. The judgment is reversed and the cause remanded. Judgment reversed.